Matter of Jake M. (2015 NY Slip Op 05777)





Matter of Jake M.


2015 NY Slip Op 05777


Decided on July 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2015

Mazzarelli, J.P., Friedman, Richter, Manzanet-Daniels, Gische, JJ.


15580

[*1] In re Jake M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about November 29, 2013, which adjudicated appellant a juvenile delinquent upon his admission that he committed the act of unlawful possession of a weapon by persons under 16, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant's suppression motion. School officials received reliable first-hand information from numerous identified students that appellant had brought a firearm to school and exhibited it. Unlike anonymous or confidential informants, identified citizen witnesses, including minors, are presumed to be reliable (see e.g. People v Walker , 278 AD2d 852 [4th Dept 2000], lv denied  96 NY2d 869 [2001]). The patdown of appellant's clothing amply met the standards for searches by school officials, "particularly in light of the urgency of interdicting weapons in schools" (Matter of Steven A. , 308 AD2d 359, 359 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2015
CLERK